         Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 1 of 25



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )  Criminal No. 1:17-cr-0046-RBW
                                    )
KASSIM TAJIDEEN,                    )
                                    )
      Defendant.                    )
___________________________________ )

                REPLY MEMORANDUM IN SUPPORT OF DEFENDANT
                  KASSIM TAJIDEEN’S EMERGENCY MOTION TO
            REDUCE HIS SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

 William W. Taylor, III (D.C. Bar No. 84194)            Paul G. Cassell (Utah Bar. No. 6078)
 ZUCKERMAN SPAEDER LLP                                  (admitted pro hac vice)
 1800 M Street N.W. Suite 1000                          S.J. Quinney College of Law, Univ. of Utah*
 Washington, D.C. 20036                                 383 S. University Street
 Tel: (202) 778-1800                                    Salt Lake City, UT 84112-0730
 Fax: (202) 822-8106                                    Tel: (801) 585-5202
 E-mail: wtaylor@zuckerman.com                          Fax: (801) 585-2750
                                                        E-mail: cassellp@law.utah.edu
 John J. Connolly (DC Bar No. 495388)
 Alicia L. Shelton (DC Bar No. 1531208)                 Chibli Mallat (Beirut Bar No. 3877)
 ZUCKERMAN SPAEDER LLP                                  (admitted pro hac vice)
 100 East Pratt Street, Suite 2440                      Presidential Professor of Law, Emeritus
 Baltimore, MD 21202                                    S.J. Quinney College of Law, Univ. of Utah*
 Tel: (410) 332-0444                                    Principal, Mallat Law Offices
 Fax: (410) 659-0436                                    Museum Square, Beirut
 E-mail: jconnolly@zuckerman.com                        Lebanon
         ashelton@zuckerman.com                         Tel: +961 1 424812
                                                        E-mail: chibli.mallat@mallat.com

                               Attorneys for Defendant Kassim Tajideen




        *
            This address is provided for identification and contact purposes only and is not intended to imply
institutional endorsement for this private representation.
            Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 2 of 25



                                                    TABLE OF CONTENTS

I.    INTRODUCTION ................................................................................................................... 1

II. REPLY ..................................................................................................................................... 2

      A. Medical records confirm Mr. Tajideen is at severe risk of death if he
         contracts COVID-19. ........................................................................................................ 2

      B. The BOP’s continency plan for COVID-19 is insufficient to protect Mr.
         Tajideen ............................................................................................................................ 8

      C. The government has harmed Mr. Tajideen by failing to act on his
         Belgium transfer request................................................................................................. 12

      D. Release plans are fully feasible with the government’s cooperation. ............................ 16

      E. The applicable sentencing factors warrant a sentence reduction. ................................... 19

III. CONCLUSION...................................................................................................................... 21
        Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 3 of 25



I.     INTRODUCTION

       The Court should grant Mr. Tajideen’s statutorily authorized compassionate release

motion. Indeed, the government’s opposition makes clear that compassionate release is warranted.

The government does not meaningfully dispute that Mr. Tajideen has served most of his sentence,

that he paid a massive forfeiture sum, and that his release is unlikely to foster disrespect for the

law or create risk to a community from which he seeks to leave. And it cannot deny that Lebanon,

Mr. Tajideen’s home country, is a far safer place to endure the COVID-19 crisis than the United

States, and particularly a United States prison. But the clearest signal from the government’s

opposition is the complete absence of case citations in support of the government’s specific

arguments—after defendant cited innumerable cases that grant compassionate release in

comparable circumstances (and cites many more in this reply).

       The government quibbles with the severity of Mr. Tajideen’s medical ailments but does

not deny that he clearly fits within established COVID-19 risk groups. And the medical records

cited by the government document Mr. Tajideen’s health problems and fully confirm that Mr.

Tajideen is at severe risk if he were to contract COVID-19. Moreover, the Bureau of Prison’s

COVID-19 generic mitigation plan, cited by the government here and in manifold other

compassionate-release cases, has been deemed insufficient to protect high risk elderly prisoners

by federal courts around the country, including in numerous cases where the movant’s prison

facility had few or no confirmed COVID-19 cases.

       The government also claims Mr. Tajideen has somehow failed to provide a sufficiently

detailed release plan. But the government obscures the fact that any release plan in this case

requires some cooperation by the government, particularly because Mr. Tajideen is a foreign

citizen. Indeed, the government for nearly a year has failed to take any steps to even consider one

“release” plan—transferring Mr. Tajideen to Belgium, as this Court recommended at sentencing.
         Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 4 of 25



A release plan is certainly feasible, and in his motion, Mr. Tajideen suggested the Court simply

order the parties to meet-and-confer to sort out logistical details—a proposal that the government

ignores in its opposition. Mr. Tajideen is more than willing to work with the government in

developing an appropriate release plan, and at least three recent cases have ordered compassionate

release of non-citizens back to their home countries. This Court should adopt the same

straightforward approach and grant Mr. Tajideen’s motion for compassionate release.

II.      REPLY

         A.       Medical records confirm Mr. Tajideen is at severe risk of death if he
                  contracts COVID-19.

         The government acknowledges that Mr. Tajideen is at medical risk for COVID-19

complications but it erroneously minimizes that risk. In particular, the government’s position is

inconsistent with federal district courts across the country that have been considering myriad

underlying conditions when ordering release—not just the CDC-identified conditions. Mr.

Tajideen’s opening memorandum cited medical evidence supporting reasonable concerns arising

from multiple underlying conditions. For the most part, the government does not even respond to

this evidence. Of course, COVID-19 is so novel that medical professionals are uncertain about the

relationship between underlying conditions and outcomes. What is reasonably certain, however, is

that underlying medical conditions correlate with dire COVID-19 outcomes, and that multiple

underlying conditions significantly aggravate the risk of death.

         Medical “stability.” The government emphasizes that Mr. Tajideen seems “stable” and is

“practiced at advocating for himself with regard to medical care.”1 The question for this motion is




         1
          For some reason the government asserts that Mr. Tajideen “typed and or wrote a lengthy, cogent letter to
the warden in support of his request for release, and did so in English, which is not his native language.” ECF 259 at
12. The Court should know that Mr. Tajideen can speak and understand English but his facility with the language is
limited and certainly is not reflected in the administrative appeals that were filed on his behalf. The medical records
                                                          2
         Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 5 of 25



whether Mr. Tajideen has underlying medical conditions that exacerbate his risk of severe

complications from COVID-19. A condition can be stable but still very serious, and an inmate’s

ability to “advocate” for care is meaningless if the advocacy does not result in useful treatment.

Courts have been clear that in light of the current pandemic, the relevant assessment is not whether

the defendant’s medical conditions are stable at the present moment; “confined to a [facility] where

social distancing is impossible, [the defendant] cannot provide self-care because he cannot protect

himself from the spread of a dangerous and highly contagious virus.” United States v. Sarkisyan,

No. 3:15-cr-00234-CRB, Dkt. 1487, at 4 (N.D. Cal. May 19, 2020) [attached as Exhibit 45]

(internal quotation marks omitted) (citing United States v. Perez, No. 17 Cr. 513-3 (AT), 2020 WL

1546422, at *4 (S.D.N.Y. Apr. 1, 2020)).

        Age. The government implicitly concedes that Mr. Tajideen’s advanced age (65) is a major

risk factor for COVID-19 but fails to credit its significance. First, the government does not deny

that a very small percentage of federal inmates (about 3-4%) are Mr. Tajideen’s age or older. See

ECF 258-1, at 17. Thus, an order releasing Mr. Tajideen does not presage widespread release of

other inmates for the simple reason that almost all other inmates are younger. Moreover, an age of

65 or over is the first risk factor cited by the CDC. ECF 258-21. The vast majority of people who

die from COVID-19 are 65 or older. And absent a vaccine emerging in a miraculously brief time,

the risk of death will persist for persons in this age group. It seems likely that throughout this

country persons 65 and over face many months of social distancing, mask-wearing, travel

limitations, teleworking, and other behavioral restrictions, even as the country begins to control

the first wave of infections. Those restrictions, particularly the ongoing recommendation for social



attached by the government contain numerous examples of Mr. Tajideen’s writing. See ECF 259 Ex. 1 (filed under
seal), at PDF pages 69-73, 77-79.

                                                      3
         Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 6 of 25



distancing among older people, cannot be effectively achieved in a medium security prison. At age

65, Mr. Tajideen faces a very serious risk of exposure, disease, and death if he is required to stay

at FCI Cumberland for the next 13 months.

        Hypertension. The government acknowledges that Mr. Tajideen suffers from

hypertension but strangely tries to minimize its severity. See ECF 259 at 13-14. Mr. Tajideen cited

numerous sources suggesting that hypertension is a major aggravating factor in COVID-19. See

ECF 258-23, at 006; 258-25;2 258-26. Increasing evidence suggests that strokes are a major co-

morbidity for COVID-19, e.g., ECF 258-25, and strokes are closely correlated with hypertension.

And CDC publications certainly recognize hypertension as a major risk factor for COVID-19. See,

e.g., Ex. 46, at 001 (excerpt attached hereto) (CDC’s Morbidity and Mortality Weekly Report dated

April 17, 2020, stating that among a group of 178 adult COVID-19 patients who were hospitalized

and had underlying conditions, “the most common were hypertension (49.7%), obesity (48.3%),

chronic lung disease (34.6%), diabetes mellitus (28.3%), and cardiovascular disease (27.8%)”).

The government claims that pulmonary hypertension is the risk factor, ECF 259 at 13 n.12, but

that is not what the medical literature suggests or the case law recognizes. E.g., United States v.

Ullings, No. 1:10-cr-00406, 2020 WL 2394096, at *4 & n.7 (N.D. Ga. May 12, 2020) (release

based on age (66), “hypertension,” and obesity, and citing authority for hypertension as a risk

factor); United States v. Reid, No. 3:17-cr-00175-CRB, Dkt. 554, at 4 (N.D. Cal. May 5, 2020)

[attached as Exhibit 47] (release based on hypertension, high cholesterol, and treatment for Valley

Fever, and noting that the defendant is “prone to heart disease due to his hypertension and high

cholesterol”); United States v. Anderson, No. 15-CR-30015, 2020 WL 2521513, at *1, 5 (C.D. Ill.



        2
          This exhibit was inadvertently included twice in the initial memorandum. See also ECF 258-34. ECF 258-
34 should have been Exhibit 46, attached hereto.

                                                       4
          Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 7 of 25



May 18, 2020) (release for 56-year-old inmate with hypertension, hyperlipidemia, and obesity,

citing CDC guidance that hypertension is a comorbidity that increases the likelihood of COVID-

19 complications).

         The government’s suggestion that Mr. Tajideen’s blood pressure readings are only

modestly high is unpersuasive. Those readings record his blood pressure on medication. And the

government’s attempt to average these readings shows more zealousness than utility; systolic

blood pressure readings that reached 169 while on medication are certainly a concern, irrespective

of the average. And defense counsel’s count of the readings reflects 6 of 15 with a systolic pressure

of 140 or above. The bottom line is that the government’s own records confirm that government

physicians have diagnosed Mr. Tajideen with hypertension, e.g., Gov’t Ex. 1, at PDF 2, and

numerous cases cite hypertension as an underlying condition supporting compassionate release.

         Bradycardia and tachycardia. Although the government tries to brush aside Mr.

Tajideen’s other cardiac issues, the medical records it attaches tell a different and more concerning

story. A prison electrocardiogram reported “[m]arked sinus bradycardia,” or slow heart rate. See

Gov’t Ex. 1, at PDF 86. This marked bradycardia has existed throughout Mr. Tajideen’s

incarceration. At the same time, Mr. Tajideen has self-reported multiple episodes of tachycardia,

but prison medical personnel have not been able to measure it and even scolded him—wrongly—

for trying to obtain care during a tachycardic episode.3 See id. at 85 (“my hearth was beating very



          3
            According to FCI Cumberland’s medical records, Mr. Tajideen has had several self-reported episodes of
rapid heart rate, but tachycardia can be difficult to diagnose because it often does not occur in the presence of health
care providers, much less during the few minutes an ECG machine is attached to the patient. For that reason
tachycardia is often diagnosed by a Holter monitor or other device that the patient wears over the course of a day. See
Mayo Clinic, Tachycardia (available at: https://www.mayoclinic.org/diseases-conditions/tachycardia/diagnosis-
treatment/drc-20355133). Evidently those techniques are not readily available at FCI Cumberland, and so the next
best method is for the patient to try to get to the provider when an episode occurs. Yet the FCI Cumberland records
reflect that Mr. Tajideen was scolded for attempting to see the prison nurse during a tachycardic episode. Gov’t Ex.
1, at PDF 71. Mr. Tajideen apologized and explained that the prison physician’s assistant told him to “go to medical”
any time his heart was “beating very high.” Id. A note from the PA confirms Mr. Tajideen was dead right. See id. at
                                                           5
         Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 8 of 25



high i go to medical 18.30 the norse told me why u are hear i explain her my hearth is beating very

high and [a physician’s assistant] told me any time happen go to medical, she said sorry i am busy

u can not be hear I return to my cel”); see also id. at 58 (“MY HEARTH some time beating very

high i been to or 3 time at medical”). This combination of bradycardia and tachycardia is

sometimes called “sick sinus syndrome,” or “the inability of the heart’s natural pacemaker (sinus

node) to create a heart rate that’s appropriate for the body’s needs.” Ex. 48, at 1. The condition can

lead to atrial fibrillation, heart failure, stroke, or cardiac arrest. Id.; see also United States v.

Perdigao, No. CR 07-103, 2020 WL 1672322, at *3 (E.D. La. Apr. 2, 2020) (finding that

bradycardia and resultant atrial fibrillation “are chronic conditions from which it is not expect[ed]

that Perdigao will recover” that warrant compassionate release). As far as the prison records reflect,

however, Mr. Tajideen is receiving no meaningful treatment and, perhaps more concerning, he has

not received a full cardiac workup despite a cluster of significant cardiac warning signs. See supra

n.3.

         Edema. The latest medical records reflect chronic swelling in the extremities, a potential

sign of heart disease. See Gov’t Ex. 1, at PDF 4 (complaining of leg swelling); at PDF 22

(complaining of ankle and foot swelling); at PDF 58 (“feets swelling”); at PDF 71 (“my feet

swelling for over 10days, never 7subsided”). On the one occasion that prison health providers

addressed the issue, a physician’s assistant wrote “trace ankle swelling observed = just enough to

make sock imprint that lasts less than 2 minutes after removal of socks.” Id. at 23. That appears to

be an unusual way of recording pitting edema, a possible sign of coronary disease. Mr. Tajideen’s

edema contributes to his other medical conditions that place him at heightened risk from COVID-



41 (“Advised pt to return to health services if rapid heart rate occurs since no tachycardia is observed on recent EKGs
or vital sign measures”).

                                                          6
        Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 9 of 25



19. See United States v. Kubinski, No. 3:93-CR-28-1H, 2020 WL 2475859, at *4 (E.D.N.C. May

13, 2020) (considering edema in conjunction with defendant’s other medical conditions to

determine that compassionate release is warranted, because “while . . . the government is correct

that he does not have a terminal illness, [the Court] believes the government is short-sighted in not

viewing Kubinski as a whole person. It is not the court’s job to look at each individual medical

condition, but to assess his medical condition as a whole against the relevant law”).

       Shoulder pain. Mr. Tajideen already possessed records establishing that he has a torn

rotator cuff. The new records confirm that it causes chronic pain, Gov’t Ex. 1, at PDF 1, 22, 40,

42, 48, 63, 70, 74, and that the prison will not be able to remediate it during the COVID-19 crisis.

Id. at 50. Moreover, the records confirm that the problem is so severe and long-term that Mr.

Tajideen has observable muscle atrophy in his right arm. Gov’t Ex. 1, at 21. Although the

government claims in a footnote that a shoulder injury is not relevant, ECF 259 at 14 n.12, Mr.

Tajideen explained that the pain from the shoulder injury was the relevant risk factor. ECF 258-1

at 19 & Ex. 32. See Kubinski, 2020 WL 2475859, at *4. The government offers no response.

       Hyperlipidemia. The latest medical records confirm that Mr. Tajideen has hyperlipidemia,

a form of high cholesterol. Gov’t Ex. 1, at PDF 34. Again, although the government here ignores

this condition, the courts have not. See, e.g., United States v. Pena, No. 15-cr-551 (AJN) 2020 WL

2301199 (S.D.N.Y. May 8, 2020) (compassionate release for 60 year old defendant with

hypertension and, apparently, hyperlipidemia); United States v. Copeland, No. 02-CR-01120 (FB),

2020 WL 2537250 (E.D.N.Y. May 19, 2020) (determining that defendant is among the “most

vulnerable to the severe symptoms and adverse outcomes of COVID-19” as a result of his medical

conditions including hyperlipidemia, hypertension, and pre-diabetes, among others).




                                                 7
        Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 10 of 25



        This constellation of advanced age and underlying medical conditions, and others

presented in Mr. Tajideen’s opening memorandum, establish beyond doubt that Mr. Tajideen has

met his burden to show a medical ground for compassionate release. E.g., United States v. Doshi,

No. 13-cr-20349, 2020 WL 2556794, at *2-3 (E.D. Mich. May 20, 2020) (releasing 64-year-old

defendant who “relies on numerous prescriptions” to manage his medical conditions, including

hypertension, hyperlipidemia, diabetes, and coronary artery syndrome because his pre-existing

conditions “in combination with a rapidly transmittable virus that thrives in institutional settings—

diminishes a defendant’s ability to provide self-care”).

        B.       The BOP’s continency plan for COVID-19 is insufficient to protect Mr.
                 Tajideen

        The government next argues, as it has in many other cases,4 that compassionate release is

not warranted because the inmate’s institution has few confirmed cases. Notably, the government

cites no cases whatever to support its position. That is because courts throughout the country have

rejected the government’s argument. Before turning to those cases, however, it is worth

considering one example of the shortcomings in the BOP’s containment plan. The government

mentions that “BOP has increased detainees’ telephone allowance to 500 minutes per month,” but

the government may not appreciate what that means. In a recent call from FCI Cumberland,

undersigned counsel (John Connolly) learned from Mr. Tajideen that there were six telephones

used by all inmates in the Unit. The government indicates that the Unit currently holds 121 inmates.

ECF 259, at 3. At the time of the call (mid-day on May 20, 2020), Mr. Tajideen reported that there

were six inmates waiting behind him to use the phone. The others were “three meters” or more


        4
          See Letter of Federal Public Defenders to Hon. Mitch McConnell et al., at 8-9 (May 11, 2020) (reporting
that DOJ opposes “nearly all compassionate release motions” and “argues that the situation in BOP facilities is under
control, and that people’s risk of contracting COVID-19 might increase if released”) (available at
https://www.fd.org/sites/default/files/covid19/other_resources/2020.05.11_letter_from_fd_to_congress_fixed.pdf).

                                                         8
        Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 11 of 25



back but on occasion would stand next to Mr. Tajideen when he used the phone. Mr. Tajideen said

that telephones were not cleaned between uses. Before counsel could ask further questions, such

as whether the inmates were wearing masks, washing their hands before and after using the phone,

and so forth, the telephone line cut out.5

        This one example of a likely disease vector in prison confirms the wisdom of the many

courts that have found prison containment plans to be inadequate to protect vulnerable inmates,

even when a particular facility had few or no cases. For example, in In United States v. Atkinson,

No. 2:19-CR-55 JCM (CWH), 2020 WL 1904585, *2-4 (D. Nev. Apr. 17, 2020), the court granted

compassionate release notwithstanding that his institution, FCP Atwater, had seen no cases of

COVID-19. The court rejected the government’s argument that BOP has sufficient measures in

place to protect inmates. Id. at *3-4. As the court explained, the realities of prison life make it

impossible for medically vulnerable inmates to follow CDC guidelines to protect themselves:

                 Other courts throughout the country have noted the “obvious
                 shortcomings” in the BOP’s COVID-19 Action Plan: “First, testing
                 inside prisons has been scant except for people who self-report
                 symptoms—which means that statistics about the number of
                 infections already in BOP facilities are largely meaningless. And
                 second, the plan provides no additional protections for high-risk
                 individuals.” United States v. Esparza, No. 1:07-CR-00294-BLW,
                 2020 WL 1696084, at *2 (D. Idaho Apr. 7, 2020) (footnote citation
                 omitted). The Esparza court further noted that “[e]ven in the best
                 run prisons, officials might find it difficult if not impossible to
                 follow the CDC’s guidelines for preventing the spread of the virus
                 among inmates and staff: practicing fastidious hygiene and keeping
                 a distance of at least six feet from others.”

Id. at *3. See also Kubinski, 2020 WL 2475859, at *5 (granting release from facility with no

reported active cases over government’s objection); United States v. Mattingley, No. 6:15-CR-


        5
           Dropped calls from prisons are common enough, so counsel is not alleging malice, but it does reflect the
difficulty in representing incarcerated clients in the current environment, where attorney visits are prohibited,
curtailed, or medically inadvisable.

                                                        9
       Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 12 of 25



00005, 2020 WL 2499707, at *3–4 (W.D. Va. May 14, 2020) (rejecting government argument that

inmate was safer at FMC Devens than at home confinement in Lynchburg, Virginia, even though

FMC Devens had taken many precautions and had only one COVID-19 case); Doshi, No. 13-cr-

20349, 2020 WL 2556794, at *3 (“Doshi’s age and health put him at great risk of COVID-19. The

Court will not force Doshi to wait until there is an outbreak at his facility before determining that

the pandemic represents an extraordinary and compelling reason for his release.”).

       At least one court reached a similar conclusion as to FCI Cumberland, the same facility

where Mr. Tajideen is held. In United States v. Gutman, No. RDB-19-0069, 2020 WL 2467435

(D. Md. May 13, 2020), a case decided after Mr. Tajideen filed his motion, a 56-year-old defendant

who had served four months of a six-month sentence for wire fraud sought compassionate release

from FCI Cumberland. The government opposed in part because “as of this filing, the BOP is

reporting no cases of COVID-19 among inmates at FCI Cumberland.” Ex. 49, at 3. Nevertheless,

Judge Bennett of the U.S. District Court for the District of Maryland granted the motion and

ordered that “[t]he Warden of FCI Cumberland shall forthwith release from custody the person of

the Defendant.” Gutman, 2020 WL 2467435, at *3.

       Many other courts concur on the need for compassionate release for prisoners of advanced

age with underlying medical conditions. In United States v. Pabon, No. 17-165-1, 2020 WL

2112265, *5 (E.D. Pa. May 4, 2020), for instance, the court granted release of an inmate in his

mid-50s with hypertension and diabetes even though there were no known outbreaks at the

institution (Lewisburg). Notably, the court concluded that the institution could not show that it

could safeguard the inmate without testing and data. “Without mass testing—any detailed

information about the current conditions at the Lewisburg Camp—the Court may be getting a false

picture. If the Court waits to act until the BOP confirms its first case of COVID-19 at Lewisburg,


                                                 10
        Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 13 of 25



it may be too late for vulnerable inmates like Mr. Pabon. The Court is not willing to take that risk.”

Id. at *5.

        The absence of adequate testing is an especially important factor counseling in favor of

release. See United States v. Asaro, No. 17-CR-127 (ARR), 2020 WL 1899221, at *3 (E.D.N.Y.

April 17, 2020) (“absent more information about how much testing the BOP is conducting, it is

possible that undetected cases are present in the facility”); United States v. Washington, No. 2:07-

cr-258, Dkt. 529, at 1-2 (E.D. Pa. May 14, 2020) [attached as Exhibit 50] (“As of May 12, 2020,

FCI Beckley has reported no cases of COVID-19 among its inmates and staff members. However,

there has been no testing of inmates at FCI Beckley for COVID-19.”); United States v. Ginsberg,

No. 14 CR 462, 2020 WL 2494643, at *2 (N.D. Ill. May 14, 2020). Courts recognize that a number

of federal prisons purportedly had zero cases well after they implemented their containment plans

and still experienced outbreaks. E.g., United States v. Burrill, No. 17-CR-00491-RS-1, 2020 WL

1846788, at *4 (N.D. Cal., April 10, 2020) (“Federal correctional institutions, which had reported

zero COVID-19 cases only weeks ago, and despite the steps the BOP has taken to contain the

disease within its facilities, are now reporting numerous virus-related deaths.”). Most recently, a

district court emphasized that statistics provided by the government in reporting that an institution

has no reported cases of COIVD-19 are “meaningless” absent evidence that the facility is

sufficiently testing inmates and staff:

               If the Government wishes to argue that early release in this case (or
               any other case before this Court) is inappropriate because the facility
               has no reported cases of COVID-19, that claim must be adequately
               supported with actual test results from testing conducted by the
               Bureau of Prisons. This Court does not and will not consider a dearth
               of testing competent evidence that there are no COVID-19 cases in
               a given BOP facility.

Sarkisyan, No. 3:15-cr-00234-CRB, Dkt. 1487, at 4 [Ex. 45].


                                                 11
        Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 14 of 25



        In short, as courts around the country have concluded, the BOP has yet to develop a

COVID-19 abatement strategy that will reasonably reduce the risk to vulnerable inmates like Mr.

Tajideen. Whether this is BOP’s fault—and it may not be given the novelty and transmissibility

of the virus and the density and constriction of prison environments—is not the point. Either way,

the end result could be, quite literally, death for Mr. Tajideen. The Court should release Mr.

Tajideen before it is too late.

        C.      The government has harmed Mr. Tajideen by failing to act on his Belgium
                transfer request

        For all the reasons just explained, Mr. Tajideen faces a serious of risk of death if he remains

in U.S. custody. And common sense would suggest that releasing him from the close quarters of

confinement here in the U.S. would significantly reduce the risk to his life. For this reason, in his

opening memorandum, Mr. Tajideen suggested that the Court could simply direct the parties to

meet and confer to provide an appropriate plan for his release. ECF 258-1 at 21-25. Mr. Tajideen

offered as possible plans for his release going to Belgium, Lebanon, or the Boston area. Id.

        In response, the government ignores the idea that it would meet and confer on these issues

and instead simply calls Mr. Tajideen’s plans “not feasible” or “ill-conceived.” ECF 259 at 15.

The first plan that the government discusses is transferring Mr. Tajideen to Belgium to serve the

balance of his sentence—something that this Court specifically recommended at sentencing,

without any objection from the government at that time. Indeed, the plea agreement between Mr.

Tajideen and the government addressed this very point. ECF 258-1 at 24 (citing ECF 215 at 7).

        Now, however, the government apparently views this option as “not feasible,” explaining

that its International Prisoner Transfer Unit (“IPTU”) has suspended all treaty transfers. ECF 259

at 15. But the government fails to discuss that its failures are why no progress has been made on a

transfer at this time. As Mr. Tajideen explained in his opening memorandum (ECF 258-1 at 3-5),

                                                  12
        Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 15 of 25



undersigned counsel has sent four letters on Mr. Tajideen’s behalf to the IPTU requesting transfer.

Counsel sent the first letter on November 13, 2019,6 and the fourth letter on April 10, 2020. For

more than six months, the IPTU has not even acknowledged receipt of any of those letters, much

less made a substantive response to Mr. Tajideen’s treaty transfer request. Had the government

responded, perhaps more progress could have been made on the transfer issues.

        Instead of explaining its failure to respond to Mr. Tajideen’s counsel, the government

wrongly blames the Kingdom of Belgium. The government states that, “as of May 12, 2020, the

IPTU had received no correspondence of which they were aware from Belgium regarding Mr.

Tajideen.” ECF 259 at 15-16. This statement is carefully hedged because, as the government is

seemingly aware, the Belgian Department of Justice believes that it has sent such a letter to the

IPTU, dated 25 February 2020. As recounted in the attached letter from Mr. Tajideen’s advocaat

(defense attorney) in Belgium, as recently as May 20, 2020, the Belgium Department of Justice

confirmed sending such a letter to the IPTU nearly two months ago. Letter from Benjamin Gillard

to Paul Cassell [attached as Exhibit 51] at 2. And in one of the four letters never acknowledged by

IPTU, Mr. Tajideen’s undersigned counsel had specifically noted the existence of the letter sent

from the Belgian authorities (ECF 258-1, Ex. 4 at 1)—a letter that the IPTU should have received.

        Leaving aside the IPTU’s handling of correspondence from a foreign nation, the fact

remains that the government should have been moving forward with Mr. Tajideen’s treaty transfer

request without waiting for a letter from overseas. Remarkably, in its filing with this court, the

government claims that a letter of some sort is necessary, because it would “include[] the required



        6
          Counsel was unable to send a letter any earlier than this date, because Mr. Tajideen had not yet been
designated to any particular federal facility. For reasons that remain unclear, it took the Bureau of Prisons
approximately three months to make a designation decision for him, when in counsel’s experience the process usually
moves much more rapidly.

                                                        13
       Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 16 of 25



request from Belgium that would formally initiate the transfer process.” ECF 259 at 16 (emphases

added). The government misdescribes the treaty transfer process. Again, as Mr. Tajideen’s Belgian

advocaat indicates, the Belgium Ministry has strongly emphasized several times that, because Mr.

Tajideen is in United States custody, it is the U.S. who takes the first step in initiating a treaty

transfer discussion. Ex. 51 at 2.

       The plain text of the transfer treaty confirms what common sense suggests—the country

holding a prisoner begins the process of possibly transferring him. As stated in Article 4(2) of the

Convention on the Transfer of Sentenced Persons (Strasberg, 21.Ill.1983), “[i]f the sentenced

person has expressed an interest to the sentencing State in being transferred under this Convention,

that State shall so inform the administering State as soon as practicable after the judgment becomes

final” (emphasis added).7 In this case, of course, the “sentencing State” is the U.S.; the

“administering state” is Belgium. Mr. Tajideen’s judgment became final on or about August 12,

2019. See ECF 251 (signed judgment). And, of course, at that time Mr. Tajideen had expressed an

interest in being transferred to Belgium—an interest that this Court took note of in recommending

the transfer as well. Indeed, the government was well aware of Mr. Tajideen’s interest months

before the sentencing, as the plea agreement, which was entered on December 6, 2018, contained

a provision on that very subject. ECF 215 at 10. Thus, by international treaty agreement, the U.S.

as the “sentencing state” arguably should have been in contact with Belgium as the “administering

state” to facilitate a treaty transfer as early as December 2018—but certainly “as soon as

practicable” after August 12, 2019.




       7
           The text of the treaty is available at https://rm.coe.int/1680079529 (visited May 20, 2020).

                                                          14
         Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 17 of 25



         Indeed, the Justice Department’s own public website suggests that the government’s claim

that a Belgian request was “required” to “formally initiate” the treaty transfer process is inaccurate.

See “How the Program Works,” U.S. Dep’t of Justice Website.8 The Justice Department’s website

has a section for the Office of International Affairs, which in turn contains a section describing the

international treaty transfer program. Id. The website explains that “[a]lthough either the prisoner

or the prisoner’s country can initiate the transfer process, most applications begin with the

prisoner.” Id. The website further explains that a prisoner who wants to transfer should contact his

case manager, who upon request will prepare a transfer application package. Id. After review of

this information, the IPTU will make the final transfer decision. Id. It is only at this point that the

Justice Department “will notify the prisoner and the prisoner’s home country of its transfer

decision.” Id. (emphasis added). And it is only at this point that, if the Justice Department

“approves the transfer, the prisoner’s home country must also review the prisoner’s transfer request

and make a decision whether to approve the transfer. DOJ will prepare an approval package for

the foreign country to review.” Id.

         Because of the government’s unexplained foot-dragging, it now appears that a transfer to

Belgium is not immediately feasible.9 But the Court should take notice of the government’s undue


         8
             See https://www.justice.gov/criminal-oia/how-program-works (visited May 20, 2020).

         9
            Indeed, whether transfer is ever going to be feasible now appears to be open to serious question—given the
government’s latest statements. During plea negotiations, counsel for Mr. Tajideen and the government discussed
providing assurances that, if transferred to Belgium, he would serve his full sentence there. But in its latest filing, the
government states that it “has been advised by persons within the Department of Justice familiar with Belgian treaty
transfers that … it is likely that the defendant would be released very shortly after any transfer to Belgium ….” ECF
259 at 16. This was not the understanding on which Mr. Tajideen was proceeding during his plea discussions with the
government and also appears to be contrary to the practice in Belgium. See Ex. 51 at 2.

         Moreover, the plea agreement was negotiated before COVID-19 existed. It now will likely be difficult for
Mr. Tajideen to obtain a commitment from Belgian authorities that he will remain in custody, even if he becomes
infectious and thus a danger to other inmates and security personnel in that country. This changed circumstance,
beyond Mr. Tajideen’s control, should weigh in favor of trying to find some means of compassionate release.

                                                           15
       Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 18 of 25



delay and failure to properly handle this request, because the net result is that Mr. Tajideen remains

in this country without any serious consideration of his treaty transfer request. Cf. Preamble,

Convention of the Transfer of Sentenced Persons, supra (noting goal that “foreigners who are

deprived of their liberty as a result of their commission of a criminal offense should be given the

opportunity to serve their sentences within their own society”); Art. 2(1) (parties to the Convention

“undertake to afford each other the widest measure of co-operation in respect of the transfer of

sentenced persons in accordance with the provisions of this Convention.”).

       D.      Release plans are fully feasible with the government’s cooperation.

       If the court determines that compassionate release is appropriate in this case, then the

question arises as to how to expeditiously and efficaciously implement that release. Because the

government’s delays have likely rendered a Belgian transfer not currently feasible, it is important

to consider other options. Other options are available—and, indeed, in his opening memorandum,

Mr. Tajideen simply asked that this Court reach a ruling on the appropriateness of his

compassionate release, and then direct the parties to meet-and-confer to sort through the details of

release in the rapidly evolving environment. See ECF 258-1 at 21-22, 25. In its response, the

government does not deny that compassionate release is feasible. Instead, it debates the merits of

the several options that Mr. Tajideen set out in his memorandum.

       The court should not dwell on these logistical details in ruling on Mr. Tajideen’s motion

for compassionate release. Instead, the big picture is important. Mr. Tajideen did not enter this

country voluntarily; he was taken from overseas to this country by U.S. government agents. He

now must remain in a country whose residents face exponentially higher risk from COVID-19 than

the residents of his home country in Lebanon. According to World Health Organization data, the

United States has suffered 94,605 deaths from COVID-19 (as of May 20, 2020), while Lebanon


                                                 16
        Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 19 of 25



has suffered just 26.10 Even accounting for the larger population of the United States, the per capita

death rate in this country is more than 75 times higher—289 per million in this country versus

Lebanon’s 3.8 per million. And, of course, these figures rely on a death rate for all Americans, not

high-risk populations—and high-risk populations confined in close quarters. Incarceration in a

foreign land is hard enough; incarceration in a foreign land with pandemic levels of COVID-19 is

terrifying.

        Other federal courts have found ways to order efficacious release of noncitizen-inmates,

including several who have had ICE detainers. For example, in United States v. Mace, the U.S.

District Court for the Southern District of Texas (Hittner, J.) simply entered an order directing, in

relevant part, that “[t]he Federal Bureau of Prisons is directed to proceed expeditiously to avoid

any unnecessary delay in [defendant] Mace’s release from custody and his ultimate return to the

United Kingdom.” ECF 258-1, Ex. 39, at 3. Here, the Court should simply enter a similar order.

        The government attempts to distinguish Mace on the ground that Mr. Tajideen “proposes

to be released to home confinement to await an uncertain future, with no treaty transfer or other

arrangements in place.” ECF 259 at 16. But surely the government cannot prevail in opposition to

an otherwise-fully-justified compassionate release motion by refusing to cooperate with release

efforts. Just as Judge Hittner generally directed the compassionate release of Mr. Mace, this Court

here should generally direct the compassionate release of Mr. Tajideen.

        Nor is an ICE detainer an insurmountable problem. Of course, the party before the Court

is the United States, represented by the U.S. Department of Justice. Mr. Tajideen is currently held

in custody by one U.S. agency—the Bureau of Prisons—with a detainer lodged by another—ICE.




        10
             https://www.realclearpolitics.com/coronavirus/ (visited on May 20, 2020).

                                                         17
       Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 20 of 25



The issue has devolved to whether Mr. Tajideen should be released from the custody of the United

States, and the Justice Department can be expected to have its client agencies sort through the

appropriate details to implement any order that this Court might enter.

       Here again, other courts have entered efficacious orders that achieve Congress’s clear

objective in allowing compassionate release. In United States v. Ullings, 2020 WL 2394096, at *1

(N.D. Ga. May 12, 2020), the inmate was a 66-year-old Netherlands resident sentenced to eight

months’ incarceration for an antitrust conviction. The court granted her compassionate release

motion and cut her sentence in half (to four months) so she could be released immediately and

returned to her home in the Netherlands. Id. at *6. The Court’s Order, a possible model for this

case, provided:

               The Court REDUCES Defendant’s sentence to time served. The
               Court ORDERS the U.S. Marshal to transfer Defendant to the
               custody of U.S. Immigration and Customs Enforcement (“ICE”) and
               ORDERS ICE to effectuate this Court’s January 23, 2020, Order of
               Judicial Removal by removing Defendant from the United States to
               the Netherlands, or allowing her to voluntarily remove herself at her
               own expense to the Netherlands, as promptly hereafter as can be
               effectuated. If removal is not effectuated within fourteen (14) days
               from the date of this Order, the Court ORDERS ICE to report back
               to the Court on the status of the removal.

Id.

       Similarly, in United States v. Morgan, No. 4:92cr4013-WS/CAS, Dkt. 2337 (attached as

Exhibit 52) (S.D. Fla Apr. 27, 2020), the inmate was a Jamaican national who had been convicted

of five offenses regarding crack cocaine and one involving malicious destruction of property. The

court granted his motion for compassionate release and ordered that the BOP “shall have up to

fourteen (14) days to release Morgan into” ICE custody and both the BOP and ICE “shall take all

reasonable precautions to protect Morgan from exposure to the coronavirus.” Id. at p. 9.



                                                18
         Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 21 of 25



         The Court can also rest assured that, if Mr. Tajideen is released to Lebanon, steps could be

taken to protect any others who might come in contact with him during that release process. For

example, counsel understand that the Bureau of Prisons will typically quarantine someone for

fourteen days before release. Here, the BOP could quarantine Mr. Tajideen for fourteen days, and

then release him to undersigned counsel. At this point, counsel will have arranged for

transportation to Lebanon. His counsel will take him from the prison door to the airport and ensure

that he gets on the flight leaving the U.S.—and he will be on his way home to his family. At that

point, not only is Mr. Tajideen released from the close quarters confinement that creates the risk

to him—but security personnel and other prisoners at FCI-Cumberland are also no longer at risk

from him. And, Lebanon already has in place well-established procedures for processing Mr.

Tajideen into the country.11

         To be sure, this plan (like any other) requires government cooperation. Counsel has offered

to work with the government to achieve the result that both should desire. The Court should simply

enter an order of the type described a above and require the parties to meet and confer expeditiously

about implementing that order.

         E.       The applicable sentencing factors warrant a sentence reduction.

         Finally, the government tersely states that the Court already “took into account” the §

3553(a) factors at sentencing and “[n]one … have changed” since the Court imposed the agreed-

upon 60 month sentence. ECF 259 at 14. But the Court’s obligation is simply to “consider[]” the


         11
             Mr. Tajideen’s Lebanese-based counsel, Mr. Chibli Mallat, has investigated the Lebanese arrival situation
and has been advised that, on arrival in Beirut, every traveler is interviewed by a number of representatives of the
ministries, including the health ministry. Travelers who do not carry proof of a negative test are separated from the
rest and tested. Those who test positive are taken to a specially designated COVID-19 hospital ten minutes away from
the airport, where they are treated as long as necessary. The rest of the travelers are asked to stay quarantined at home,
with additional precautions explained for interaction with their families, for fourteen days. Luggage is sanitized at the
airport. Every day or so, the recently arrived travelers receive calls from representatives from the Ministry of Interior
and/or Health to ensure that they observe quarantine and are doing well.

                                                           19
       Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 22 of 25



factors, not to demand proof that they have changed. See 18 U.S.C. § 3582; see United States v.

Johnson, No 15-cr-125 (KBJ), 2020 WL 2515856, at *13 (D.D.C. May 16, 2020); Doshi, 2020

WL 2556794, at *3-4 (Section 3553(a) factors were considered in U.S.S.G. § 1B1.13 analysis

citing pre-trial and sentencing determinations that defendant is not a danger to the community). As

Mr. Tajideen explained in his opening memorandum, ECF 258-1 at 26-29, the § 3553(a) factors

are fully consistent with compassionate release here, and the government does not seriously

dispute Mr. Tajideen’s argument. Mr. Tajideen has not denied that the crime was serious. But it

was non-violent. And to say that it “resulted in massive amounts of money moving illegally in and

out of the United States,” ECF 259 at 15, is not to say that someone lost massive amounts of

money. The indictment alleged that Mr. Tajideen engaged in ordinary commercial transactions,

most involving the purchase and re-sale of food products like chicken, that were made unlawful

only because the Department of Treasury put Mr. Tajideen on the OFAC list. The persons or

entities who sold, transported, and repurchased the chicken did not lose money, and neither did the

financial institutions who handled the funds. The person who lost money—$50 million in

forfeiture funds alone—was Mr. Tajideen.

       More important, the government’s position that none of the sentencing factors has changed

ignores the blindingly obvious fact that the entire world has changed since the Court sentenced

Mr. Tajideen. Since March 28, 2020, the U.S. Bureau of Prisons has posted sixty-three press

releases on its website.12 Fifty-six of them have been to announce inmate deaths—every one of

them linked to COVID-19. Today, perhaps the worst place in the world to be is a U.S. prison (state

or federal). The Court, like the parties, had no idea at sentencing that it was consigning Mr.




       12
            See https://www.bop.gov/resources/press_releases.jsp (last visited May 20, 2020).

                                                         20
       Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 23 of 25



Tajideen to five years in prison, approximately 16 months of which would be spent trying to dodge

a virulent pathogen—one that preys upon older individuals with pre-existing conditions, and

spreads uncontrollably in confined quarters.

       There is a reason why the government in its opposition cites no specific cases on this point

while the defendant cites many. See, e.g., ECF 258-1 at 26-29. That reason is that federal judges

across the country recognize that the weight given to factors they took into account at sentencing

has changed because of the pandemic. E.g., Johnson, 2020 WL 2515856, at *13. This does not

mean that every inmate is released, but it does mean that federal judges are re-considering the

proportionality and humanity of their sentences in light of changed circumstances—and in light of

the statutory directive that “[t]he court shall impose a sentence sufficient, but not greater than

necessary, to comply with the purposes [of sentencing] .…” 18 U.S.C. § 3553(a)(2) (discussed in

U.S. v. Rodriguez, 2020 WL 1627331 at *12 (E.D. Pa. April 1, 2020)). After such reconsideration,

judges are releasing non-violent individuals who have served significant portions of their sentences

and are at significant risk of dying from COVID-19. For vulnerable inmates like Mr. Tajideen, the

prison environment is dire and shows no sign of improving. He should be compassionately

released.

III.   CONCLUSION

       For the reasons stated herein and in his initial motion and memorandum, Mr. Tajideen

respectfully requests that his motion for compassionate release be granted.




                                                21
        Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 24 of 25



 Dated: May 21, 2020                                    Respectfully submitted,

                                                        _____/s/ Paul G. Cassell _______
 William W. Taylor, III (D.C. Bar No. 84194)            Paul G. Cassell (Utah Bar. No. 6078)
 ZUCKERMAN SPAEDER LLP                                  (admitted pro hac vice)
 1800 M Street N.W. Suite 1000                          S.J. Quinney College of Law, Univ. of Utah*
 Washington, D.C. 20036                                 383 S. University Street
 Tel: (202) 778-1800                                    Salt Lake City, UT 84112-0730
 Fax: (202) 822-8106                                    Tel: (801) 585-5202
 E-mail: wtaylor@zuckerman.com                          Fax: (801) 585-2750
                                                        E-mail: cassellp@law.utah.edu
 John J. Connolly (DC Bar No. 495388)
 Alicia L. Shelton (DC Bar No. 1531208)                 Chibli Mallat (Beirut Bar No. 3877)
 ZUCKERMAN SPAEDER LLP                                  (admitted pro hac vice)
 100 East Pratt Street, Suite 2440                      Presidential Professor of Law, Emeritus
 Baltimore, MD 21202                                    S.J. Quinney College of Law, Univ. of Utah*
 Tel: (410) 332-0444                                    Principal, Mallat Law Offices
 Fax: (410) 659-0436                                    Museum Square, Beirut
 E-mail: jconnolly@zuckerman.com                        Lebanon
         ashelton@zuckerman.com                         Tel: +961 1 424812
                                                        E-mail: chibli.mallat@mallat.com

                               Attorneys for Defendant Kassim Tajideen




        *
            This address is provided for identification and contact purposes only and is not intended to imply
institutional endorsement for this private representation.
      Case 1:17-cr-00046-RBW Document 261 Filed 05/21/20 Page 25 of 25



                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on May 21, 2020, the foregoing was served on counsel of record

via the Court’s CM/ECF Service.



                                                _____/s/ John J. Connolly_______
                                                John J. Connolly
